Citation Nr: 1110324	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-22 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his pastor, J.R.B.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent disability rating, effective from January 31, 2007.  

In September 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  In March 2010, the Board issued a decision denying entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating his disagreement with the denial of his claim.  The parties (the Veteran and VA) then submitted an amended joint motion for remand.  In December 2010, the Court issued an order, granting the joint motion, vacating the Board's March 2010 decision, and remanding the appeal for readjudication consistent with the parties' joint motion for remand.

The Board notes that in the joint motion for remand, in pertinent part, the parties found that the Board did not consider whether the record contained evidence sufficient to reasonably raise a claim for a TDIU rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record, and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disability.  Thus, in light of Rice v. Shinseki, the issue of TDIU is appropriately considered during the determination of the increased rating claim and has been included on the first page of this decision.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect, impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, chronic sleep problems and nightmares, as well as other symptoms not listed in the applicable rating diagnostic code (including flashbacks, intrusive memories, isolating at home, anxiety, panic, poor concentration, some difficulty with impulse control, persistent avoidance of stimuli associated with Vietnam, diminished interest in some activities, increased arousal, hypervigilance, and an exaggerated startle response, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial 50 percent schedular rating for PTSD have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and May 2008 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. The Board also notes that the RO sent the Veteran letters in May 2007, May 2008, and November 2009 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained his VA treatment records dated from September 2006 through September 2009.  A VA examination was conducted in February 2008, and the Board finds that the VA examination was adequate and included a review of the claims folder and a history obtained from the Veteran.  Examination and clinical findings were reported, along with diagnoses and opinions, which were supported in the record.  Thus, this VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

VA treatment records show that in October 2006, the Veteran reported he volunteered his services to keep busy, and he cut the grass at the church.  He enjoyed his farm.  He did not want to talk about his Vietnam experiences, and when he talked about his Vietnam experiences he got maybe five words out before he became emotional.  A GAF score of 40 was assigned.  In January 2007, a Global Assessment of Functioning (GAF) score of 45 was assigned.  He questioned how treatment would help him, indicating he had lived with his symptoms all his life and had done well.  He reported that he would go to the garage or into the woods to cut trees.  He planned to go to his son's camp for one or two months in the spring, and he liked to go there alone and hunt, fish, or walk.  He often saw deer, but did not shoot them.  He talked about his nightmares of Vietnam.  He had times he was afraid he would hurt someone, and avoided people because of this.  He always had his back to the wall and did not like to go to church functions.  He indicated he became a workaholic as a coping technique for his symptoms, and he became involved with work that required the utmost attention so that his mind did not wander.

VA treatment records also show that in June 2007, a GAF score of 50 was assigned.  The Veteran reported he was at a small camp to relax and his son was there.  He did not sleep well due to nightmares and his son asked what went wrong with him at night.  He had to leave church on Memorial Day when they performed the service for the deceased military.  In July 2007, a GAF score of 50 was assigned, and the Veteran reported he did not feel like he was improving.  He avoided interactions with others, and did not want to do anything anymore.  He went to his wife's family reunion in the past, but this year told his wife to go without him.  He was not getting involved in church activities like the used to.  He did go to Canada on a fishing trip with other Vietnam veterans.  He reported that the fourth of July was difficult for him.  He had not slept the night before his appointment because he was aroused knowing he was coming for a session and would have problems after that.  He still scanned the environment for danger, and could not go to movie theaters.

On VA examination in February 2008, the Veteran reported that the frequency of his PTSD symptoms could range considerably depending on his environment.  He reported that in the past week his minister started talking about his experiences in Vietnam and the Veteran became upset and labile in public, which was something he never did.  He reported having symptoms for the past 40 years, with occasional remissions, sometimes for two to three days, when he was in a solitary setting and not being provoked.  He worked for Penelec, a local electric utility company, for 33 years as a lineman, and had retired nine years prior.  He reported he had been married two times, and that his first wife left him after one and a half years.  He indicated that he was in Vietnam and his first wife left their son with his parents, and he began raising his son, with the help of his parents, when he returned from Vietnam.  His second marriage was now in its 39th year, and he had a son and daughter through this relationship.  He reported that all family relationships remain close and supportive.  He had a close-knit group of friends because they all live together in the valley of central Pennsylvania and all know each other, but he indicated that it was limited in number and he could not go with them as a group because of his PTSD.  With regard to activities and leisure pursuits, the Veteran worked around the house and the 62 acres of land that he treated as a small farm.  He was also very involved in outdoor activities such as hiking. He had no history of assaultiveness or suicide attempts.

Additionally, on mental status examination in February 2008, the Veteran was appropriately dressed and groomed.  His eye contact was fairly good, he was alert and oriented in all spheres, and he related appropriately to the examiner.  The rate and flow of his speech was within normal limits.  His affect demonstrated a broad range and intensity, and he had difficulty maintaining his stability at times, but his affect was appropriate and matched his self-reported mood.  His thought process demonstrated a normal rate of flow, with good coherence and logic.  No loose associations were noted and thought content was appropriate.  He did not have delusions or hallucinations, but reported having disassociative flashback episodes that the examiner thought could resemble these.  He admitted to having suicidal thoughts and ideations, but denied that it had ever advanced to either plans or intent. He denied homicidal thoughts, ideations, plans, or intent.  He had some mild short-term memory loss that was probably age-related.  He did not demonstrate any obsessive or ritualistic behavior that would interfere with routine activities.  He experienced panic attacks in agoraphobic situations and learned to control these by avoiding those environments.  He had difficulty over the years with feelings of depression, depressed mood, and anxiety, primarily when having intrusive memories of Vietnam.  He had difficulty with impaired impulse control, but worked hard on controlling his temper.  He had sleep impairment for 40 years.  In explaining how he met the DSM-IV criteria for a diagnosis of PTSD, the examiner indicated that he persistently reexperienced the traumatic events of Vietnam through recurrent and intrusive distressing recollections and dreams.  He experienced psychological distress at any exposure to cues that resemble any aspect of the traumatic events of Vietnam, and did not watch any television news or read newspapers.  He demonstrated persistent avoidance of stimuli associated with traumatic events of Vietnam.  He had markedly diminished interest and participation in some of his significant activities and at times felt detached and estranged from others.  He demonstrated increased arousal, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The diagnoses included chronic PTSD, and a GAF score of 50 was assigned.

Further, on the February 2008 VA examination, the examiner indicated that the Veteran functioned fairly well in his occupational setting and used his long hours and the high stress of his line of work to help him not think about traumatic memories.  This worked well until he retired and found it more difficult to keep his distance from these memories.  While the Veteran had been able to function socially to a certain extent, he had to hide from large crowds.  He had been able to maintain individual relationships with other family members and friends, but had not been able to tolerate large gatherings, and even had trouble with a gathering in church.

VA treatment records show that in April 2008, the Veteran reported he tried to keep busy, and that for enjoyment he liked to fish.  He was going fishing that Saturday.  His biggest problem was lack of sleep and thoughts reminding him of Vietnam.  On examination he was oriented and had a fair mood . He had no signs of psychosis and had limited insight and good judgment.  A few weeks later, the Veteran's social worker and psychiatrist, opined that due to the severity of his symptoms, the Veteran could be eligible for a higher rating.

In a letter dated in May 2008, the Veteran's minister/pastor, J.R.B., reported he became professionally involved with the Veteran in December 2004 at the church of which he was a member.  J.R.B. indicated that he participated in the life of the church, but became aloof at times to avoid triggers of PTSD.  He had purposely left outside evening gatherings to avoid images triggered by people gathering in a dark wooded area.  He had flashbacks and hyper-alertness during a bible study.  J.R.B. noted that he exhibited psychological numbness as he withdrew from certain levels of affection and emotional ties, and his personal coping skills included time spent in solitude struggling with his own emotions and combat trauma.

Received from the Veteran's wife was a personal statement in which she reported the Veteran disappeared for hours without telling her, and when she came up behind him and touched him on the back he jumped and yelled.  She also indicated it was hard to get him places, and that he was always on guard.  She reported that he did not feel comfortable being in a crowd, and had a terrible time sleeping.

VA treatment records show that in June 2008, the Veteran reported he had less dreams and slept a little better with the medication.  He reported his wife was a big support for him, and that he was busy working on his farm mowing fields and doing other tasks.  In an assessment of his suicide risk it was noted that the Veteran had no current suicide ideation or history of impulsivity.  He had severe anxiety and panic symptoms, and sleep difficulties.  He had a supportive family, did not have hopelessness/despair, and his wife and family were his protective factors.  In August 2008, he reported he had been to Canada for 10 days for a trip and loved it.  He liked the isolation and there was no one around to bother him.  Since he came back he had problems with anxiety and getting upset because he was around everything.  He reported he did not want to be around people or in any social settings because it hurt him.  In October 2008, he reported he felt about the same and had been doing work around the house.  He still did not sleep very well at night.  He felt that since his return from Canada he had gotten worse and spent most of his time working around the house and walking his property alone.  He reported that his wife came from behind and tapped him on the shoulder and it caused him to react.  He said his wife was always trying to talk to him when he disassociates and her talking bothered him.  In January 2009, he reported he had a hard time at the holidays and did not like the company coming around because he wanted to be alone.  He was having a hard time getting along with people, and was going to the camp as soon as spring broke.  He was in an anxious mood and still had trouble with crowds of people.

Additional VA treatment records show that in January 2009, the Veteran reported he had been invited to a dinner on Veteran's Day but was unable to go.  His wife was always taking him places so he got out, but he preferred to stay at home.  The only place he liked to go was his camp because there was no one there.  He got along well with his wife, but there were times he preferred to be alone.  His grandson wanted him to go to a wrestling match, but he could not go, and had not attended his own children's school functions.  He did go to their graduations, and had trouble at one because there was a "gook" there.  He was not sleeping well, and had physical signs of anxiety such as flushing, feeling nervous and shaky.  He was comfortable around the people at church because he grew up with most of them and knew them.  In March 2009, a GAF score of 50 was assigned.  He reported it had been a rough winter and he just sat in the garage or basement, and his wife wanted him to go places but he did not have the will.  He used to love to fish, but had no more interest in it.  He liked to be by himself and wanted to go to the cabin in the woods to be alone.  He felt he could go into the woods and not return and had no emotions and did not care what this would do to his wife.  He was always edgy, and walked away from confrontations and was afraid of what he might do.  He cut a lot of wood to keep busy, and walked in the woods, carrying his rifle ready to use.

In September 2009, the Veteran testified that he spent his day in the woods and working in his garage.  He interacted with his wife, children, brother-in-law and pastor only, and they normally came to his house.  He rarely ventured out, maybe to go see his daughter who lived a few miles away.  He testified that his isolating at home had gotten worse since he retired, and he was uncomfortable around other people and did not want to leave home.  He consistently went to church.  He had retired as a power lines repairman in 2000, and indicated that this job was okay for him because he worked with three to four guys who he knew and trusted and he worked for long hours, often isolated out on the power lines.  Since his retirement, he had not attempted to gain other employment because he did not think he could be around other people.  He was not comfortable with people being behind him, and he kept looking all the time.  He had flashbacks and nightmares, and when he woke up at night he was checking windows.  His wife testified that the Veteran did not show her affection and had severe sleep problems.  His pastor testified that the incident that happened at church where he talked about war occurred a year ago, and that the Veteran was still a regular churchgoer since then, but stayed away if he knew the pastor was going to speak about war.  His pastor testified that the Veteran was still a Bible study participant and went to Sunday services as well.

In a September 2009 VA record, the Veteran's social worker conducted a chart review and reported that the current status of the Veteran's existing medical condition included: anxiety, isolating, stress, nervousness, inability to relax, poor concentration, intrusive thoughts, nightmares, poor sleep, hypervigilance, flashbacks, feelings of hopelessness, and a flat affect.  The diagnosis was chronic PTSD and the prognosis was poor.  The assessment of the Veteran's current functioning was that he preferred to be alone and distanced himself from his family. He was unable to relax and was constantly on alert.  He could not tolerate crowds and got stressed when in contact with anything military related.  He had problems trusting others, and did not want to go anywhere or do anything due to anxiety and hypervigilance, and therefore, had very limited social interactions with others outside of the church group.  Also, he felt edgy with them at times.

In the joint motion for remand mentioned above, the parties agreed that the Board did not adequately consider the provisions of the applicable diagnostic code, to include for a 70 percent rating.  The parties found that the Board only discussed whether the Veteran should be entitled to an increased rating from 30 to 50 percent, and did not also discuss the criteria for a 70 percent rating.  In addition, the parties highlighted that the key phrases in 38 C.F.R. §4.130 were: "most areas", "such as", and "such symptoms as".  Citing Mauerhan v. Principi, 16 Vet App 436 (2002), the parties contended that "most areas" denoted that in determining occupational and social impairment there need not be deficiencies in all areas, but simply a majority of the areas, and that, by definition, "such as" meant for example, or like, or similar to.  The parties argued that therefore the list of "areas" and "symptoms" were not exhaustive, but rather served as examples to guide the Board.  The parties again contended that because "areas" was talked about prior to "symptoms", this indicated that the evaluation was to be based on the effects of symptoms rather than the presence of symptoms.  The parties contended that pursuant to the relevant regulations, the Board was to evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment in most areas like work, school, family relations, judgment, thinking, or mood.  The parties emphasized that the regulation requires an evaluation of the effects of the symptoms and not a search for a set of particular symptoms.  

In addition, in the joint motion for remand, the parties found that the evidence of record demonstrated that the Veteran suffered from occupational and social impairment due to his service-connected PTSD, and that this was evident based on the fact that VA had awarded him a 30 percent rating for PTSD, and the criteria for that rating included occupational and social impairment.  In addition, the parties found that the evidence of record suggested that the Veteran may have deficiencies in "most areas", as contemplated by the 70 percent rating criteria; however, despite this, the Board did not discuss whether a 70 percent rating might be appropriate or whether the appellant's symptoms more nearly approximated the 70 percent criteria.  In view of the foregoing, the parties concluded that the Board provided inadequate reasons and bases for its decision when it misapplied 38 C.F.R. § 4.130 and the rule of law enunciated in Mauerhan v. Principi.  

III.  Analysis

1.  Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD has been evaluated as 30 percent disabling, effective from January 31, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.


2.  Discussion

The Veteran contends that he should be entitled to an initial rating in excess of 30 percent for his service-connected PTSD.  In support of his claim, he reported that his PTSD has caused him to suffer various symptoms, including, chronic sleep problems, nightmares, flashbacks, intrusive memories, isolating at home, anxiety, panic, depression, short-term memory loss, poor concentration, some difficulty with impulse control, persistent avoidance of stimuli associated with Vietnam, diminished interest in some activities, increased arousal, hypervigilance, and an exaggerated startle response.  He also contends that since he retired in 2000 (as a power line repairman) he had thought about attempting to obtain employment, but did not think he could be around people.  

In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity due to symptoms such as those outlined in the criteria for 50 percent under DC 9411.  

The record reflects that the Veteran has had ongoing mental health treatment for his PTSD.  He most recently underwent a VA examination in February 2008.  A review of the objective evidence of record from this period tends to show PTSD symptoms of such a magnitude to produce moderate occupational impairment, and significant social impairment, with reduced reliability and productivity due to symptoms such as flattened affect, impairment of short term memory, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, the Veteran has also reported that his PTSD has caused him chronic sleep problems, anxiety, social isolation, short-term memory loss, poor concentration, difficulty with impulse control, diminished interest in many activities, hypervigilance, and an exaggerated startle response.  The Board therefore concludes that in considering all of the Veteran's symptomatology attributed to his PTSD, and the resulting occupational and social impairment, that his service-connected PTSD more closely resembles the 50 percent level of impairment, with consideration of his ability to maintain some social relationships, and his occupational history.  38 C.F.R. § 4.7

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board notes that in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court explained that 38 C.F.R. § 4.130 lists diagnostic codes for more than 30 mental disorders and sets forth one general rating formula to be used in rating all the listed disorders.  The Court indicated that, although section 4.130 makes clear that an understanding of the DSM-IV is essential for properly applying the rating formula, nowhere does it state that consideration of the DSM-IV in any way relieves VA from fully considering the specific rating criteria outlined in 38 C.F.R. § 4.130 when rating the severity of a claimant's disorder.  Id.  Also, the Court noted in Mauerhan that the symptoms listed in the criteria for a 30 percent rating in 38 C.F.R. § 4.130 follow the phrase "such symptoms as", and are not intended to constitute an exhaustive list, but rather to serve as "examples" of the type and degree of the symptoms, or their effects, which would support the assignment of a particular rating.  The Court held that the evidence applied in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code; rather, the official evaluating the case is to consider all symptoms of a claimant's condition which affect the level of occupational and social impairment.  Id.  The Board is thus aware that the symptoms listed under the 50 (or 70) percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 (or 70) percent rating.  Mauerhan v. Principi, supra.  Further, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Id.  With consideration of Mauerhan v. Principi, and the competent evidence of record, the Board concludes that an increase to a 50 percent rating is warranted for the Veteran's service-connected PTSD.  

In order for an even higher rating of 70 percent to be assigned, however, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as those outlined in the criteria for 70 percent under DC 9411.  In that regard, the Board notes that the treatment records and the VA examinations do not show most of the typical symptoms listed in the criteria for a 70 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra.

With regard to social impairment, the Board notes that while the Veteran has had some disturbances of mood and motivation, including being depressed and not feeling like going anywhere or doing anything or seeing anyone, and reports that he continues to isolate himself, the record also reflects that he maintains relationships with his wife, other family members, and even some non-family members.  He regularly attends church and Bible study.  He has a group of Vietnam veteran friends whom he socializes with.  With regard to employment, he testified he retired in 2000 from his work as a power line repairman, and felt that this line of work was okay for him because he worked with only three or four guys who he trusted and felt comfortable with, and also spent most of his time out on power lines and not seeing anybody.  He testified that since his retirement, he had thought about attempting to obtain employment, but did not think he could be around people.  The Board makes this point not to penalize the Veteran for continuing to work up until his retirement; rather, the Veteran is to be commended for finding a job and continuing to work despite the PTSD symptoms he was experiencing.

As to the symptoms listed in the criteria for a 70 percent rating, with regard to suicidal ideation, a review of the objective medical evidence shows that on the VA examination in 2008, the Veteran admitted to having suicidal thoughts and ideations, but denied that it had ever advanced to either plans or intent.  On other occasions, he denied suicidal thoughts or ideation.  With regard to obsessional rituals which interfere with routine activities, the record shows that the Veteran reports he has difficulty sleeping and wakes up to do checks, avoids people and situations which remind him of Vietnam, is hypervigilant, and has an exaggerated startle reflex.  On the VA examination in 2008, however, the examiner found that the Veteran did not demonstrate any obsessive or ritualistic behavior that would interfere with routine activities.  With regard to speech, there have never been any findings that the Veteran's speech is illogical, obscure, or irrelevant.  While the Veteran has reported ongoing and chronic anxiety and depression, which has impacted his functioning, there is no indication that this has precluded employment or attending to his activities of daily living.  With regard to impulse control, the Veteran indicated he had difficulty with this, but had worked hard to control his temper.  There has been no spatial disorientation, and on VA examinations the Veteran was found to be oriented and alert.  He responded to questions appropriately, and was found to have no impairment of thought processes.  There has been no indication at any time that he has neglected his personal appearance or hygiene.  With regard to difficulty in adapting to stressful circumstances, in this area the Veteran has reported problems  - including problems with work and with being around others, and with other interpersonal areas.  Although he has reported problems with establishing and maintaining effective relationships, the evidence of record does not show that he was unable to establish or maintain any relationships as he maintains a relationship with his wife, other family members, his pastor, and friends from Vietnam. 

The evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  While the evidence of record shows that the Veteran has deficiencies in work, family relations, and mood, there is little to no indication of deficiencies in his judgment and thinking.  Moreover, although he has deficiencies in work, relationships, and his mood, these deficiencies are not due to symptoms such as those set out in DC 9411 or symptoms of similar magnitude or effect.  Mauerhan v. Principi, supra.  As noted in the joint motion for remand, the Board was directed to evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment in most areas like work, school, family relations, judgment, thinking, or mood, as well as to evaluate the effects of the Veteran's symptoms and to not a search for a set of particular symptoms.  Accordingly, the Board notes that the Veteran's symptoms due to his PTSD - which include, but are not limited to, chronic sleep problems, nightmares, flashbacks, intrusive memories, isolating at home, anxiety, panic, depression, short-term memory loss, poor concentration, some difficulty with impulse control, persistent avoidance of stimuli associated with Vietnam, diminished interest in some activities, increased arousal, hypervigilance, and an exaggerated startle response, do not approach or approximate the magnitude of the severe symptoms listed in the criteria for a 70 percent rating under DC 9411.  

With regard to social impairment and mood, while the Veteran has had disturbances of mood and motivation, including having anxiety and being depressed and not feeling like going anywhere or doing anything or seeing anyone, and reports that he continues to isolate himself, the record also reflects that he maintains relationships with his wife, other family members, and even some non-family members.  He regularly attends church and bible study.  He has a group of Vietnam veteran friends whom he socializes with.  With regard to employment, he testified he retired in 2000 from his work as a power line repairman, and felt that this line of work was okay for him because he worked with only three or four guys who he trusted and felt comfortable with, and also spent most of his time out on power lines and not seeing anybody.  He testified that since his retirement, he had thought about attempting to obtain employment, but did not think he could be around people.  In assessing whether the Veteran has the level of occupational and social impairment contemplated in the criteria for a 70 percent rating, with deficiencies in work, family relations, and mood, due to the Veteran's PTSD symptoms as set out above, the Board concludes that the Veteran's PTSD symptoms impacting his social, occupational, and mood do not approximate the severity or magnitude of the symptoms listed in the criteria for a 70 percent rating under DC 9411.  Id.

Thus, the Board concludes that the evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating; however, it does appear that, with consideration of the doctrine of reasonable doubt, his symptoms approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The evidence as to the Veteran's impairment in work, family relations, judgment, thinking, and mood does not reflect that he has deficiencies in most areas due to such symptoms as severe as those listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. § 4.130.

The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In this case, the record reflects that the Veteran's GAF scores have ranged from 40 to 50 (most recently).  A GAF score of 31 to 40 denotes behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or an inability to function in almost all areas.  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id.

In view of the foregoing, the Board concludes that the evidence as a whole, including VA examination, VA treatment records, and GAF scores, with application of the benefit-of-the-doubt rule, supports an increase to a 50 percent disability rating, but no higher, for the Veteran's PTSD.  While he clearly had fluctuating PTSD symptoms which affected his ability to perform occupational tasks and affected his social abilities, he has maintained his family relationships and other significant relationships and he was able to keep the same job for over 33 years until he retired.  Thus, even considering his GAF scores, which included scores of 40 and 45 assigned being during the course of the appeal, (evidencing serious symptoms and serious to major impairment), he was never shown to have PTSD symptomatology of such severity so as to warrant a 70 percent rating.  Thus, with consideration of the Veteran's complaints, symptoms, and clinical findings of record, the Board concludes that the preponderance of the evidence does not approximate , the severity of the symptoms listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. §§ 4.7, 4.130.

With regard to whether a higher rating of 100 percent is warranted for the Veteran's PTSD, the Board acknowledges that his psychiatric symptoms have fluctuated in severity; however, the preponderance of the evidence of record is against finding that his PTSD is productive of total occupational and social impairment.  Although the medical evidence of record (including GAF scores) suggests that the Veteran's PTSD would affect his employment in some manner, there has been no indication that he has total occupational impairment, other than his own contentions.  Moreover, with regard to social impairment, the Board notes that, while the Veteran's social functioning appears to be impaired due to his isolating behaviors, the record reflects he maintains relationships with his wife and other significant contacts.  In addition, there have been no findings of problems with his thought process and no inappropriate behavior.  He reported on one occasion only having disassociative flashback episodes that the examiner thought could resemble delusions or hallucinations.  And while he admitted to having suicidal thoughts and ideations, he denied that it had ever advanced to either plans or intent, and denied homicidal thoughts, ideations, plans, or intent.  He has been able to perform his activities of daily living, with no hygiene problems noted, and on multiple objective examinations, he has never been found to be disoriented.  He reported mild memory loss, which was noted to be age-related.  And while the Veteran experiences other symptoms due to his PTSD, which are not specifically listed in the criteria for a 100 percent rating, the Board notes that the most severe of these symptoms appear to be sleep difficulties, isolating behavior, and severe anxiety and panic, however, even considering the magnitude of these symptoms, the Board does not find these symptoms produce total social or occupational impairment.  Thus, the Board concludes that the preponderance of the evidence of record militates against finding that the Veteran's disability picture due to his PTSD approximates the criteria for a 100 percent rating.  38 C.F.R. § 4.7.

In light of the holding in Fenderson, supra, the Board has also considered whether a "staged" rating should be assigned for the Veteran's PTSD, as the Court indicated can be done in this type of case.  Based upon the record before us, we find that, at no time since the initial award of service connection, has the Veteran's PTSD disability on appeal been more disabling than as currently rated under the present decision of the Board, and there is no indication that a staged rating is warranted.

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence regarding the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After resolving all reasonable doubt in the Veteran's favor, the Board will conclude that his PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as set out in DC 9411 or similar symptoms, and more nearly approximates the criteria for an initial schedular rating of 50 percent during the entire appeal period.  See 38 C.F.R. § 4.130, DC 9411.

3. Extraschedular Consideration

The Board finds that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

With regard to employment, the Veteran reported he retired in 2000 from his work as a power line repairman, and felt that this line of work was okay for him because he worked with only three or four guys who he trusted and felt comfortable with, and also spent most of his time out on power lines and not seeing anybody.  Here, as explained above, the rating criteria for the Veteran's service-connected PTSD, reasonably describe his disability level and symptomatology, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture due to the Veteran's PTSD is adequately contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, also deemed adequate. Additionally, there is no indication the Veteran has been frequently hospitalized due to his PTSD.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted in this matter.


ORDER

A 50 percent initial rating for PTSD is granted during the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  The Veteran has essentially contended that he is unable to work due to his PTSD symptoms.  He testified that since he retired in 2000 (as a power line repairman) he had thought about attempting to obtain employment, but did not think he could be around people.  In light of the Rice v. Shinseki, supra, decision mentioned, and the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that this matter must be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating, including any records regarding his unemployability.

2. After the above is completed, as well as any other development deemed necessary, adjudicate the claim for a TDIU rating.  If the decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


